       Case 5:20-cv-00269-RV-MJF Document 6 Filed 12/07/20 Page 1 of 2




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

DAVID LEE NICKELSON,

              Plaintiff,

v.                                                  Case No. 5:20-cv-269-RV-MJF

KEITH R. HARRIS,

              Defendant.
                                           /

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated November 3, 2020 (ECF No. 5). Plaintiff was furnished

a copy of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No objections

have been filed and I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation (ECF No. 5) is

adopted and incorporated by reference in this order.

      2.      Plaintiff’s federal claims under 42 U.S.C. § 1983 are DISMISSED

WITH PREJUDICE under 28 U.S.C. § 1915A(b)(1), for failure to state a claim

upon which relief may be granted.
                                    Page 1 of 2
      Case 5:20-cv-00269-RV-MJF Document 6 Filed 12/07/20 Page 2 of 2




     3.    Plaintiff’s state-law claims for fraud and negligence are DISMISSED

WITHOUT PREJUDICE to Plaintiff refiling them in the appropriate state court.

     4.    The clerk of the court shall close this case file.

     DONE AND ORDERED this 7th day of December, 2020.


                               /s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
